Scudder and Lawton, JJ.
(dissenting). We respectfully dissent. In our view, defendant Cindy L. Gilchrist established her entitlement to judgment as a matter of law on her cross *1001motion seeking summary judgment dismissing the complaint against her and plaintiff failed to raise an issue of fact whether any action or inaction on Gilchrist’s part was a proximate cause of the accident resulting in the death of plaintiff’s decedent. In support of her cross motion, Gilchrist established that she was traveling eastbound on Route 104 at a rate of 55 miles per hour and was approximately two car lengths from the intersection of Route 104 and Fisher Road when she first observed the vehicle operated by defendant Mary B. Cirilla traveling southbound on Fisher Road. Gilchrist testified at her deposition that the impact occurred just as she realized that the vehicle operated by Cirilla was not going to stop at the stop sign. The vehicle operated by Cirilla struck Gilchrist’s vehicle behind the passenger door and Gilchrist’s vehicle crossed into the westbound lane, striking the vehicle driven by plaintiff’s decedent and rolling several times before it came to rest on its roof in the westbound lane of Route 104. “[Gilchrist] met [her] initial burden by establishing that [she] proceeded into the intersection with the right of way, that [she] was not exceeding the speed limit and that [she] was paying attention to the traffic surrounding [her]” (Barile v Carroll, 280 AD2d 988, 988). Furthermore, as the driver with the right of way, Gilchrist was “entitled to anticipate that [Cirilla would] obey the traffic laws that require[d] [her] to [stop]” (Namisnak v Martin, 244 AD2d 258, 260; see Zadins v Pommerville, 300 AD2d 1111; Barile, 280 AD2d at 988). We disagree with the majority that plaintiff raised triable issues of fact whether Gilchrist exceeded the posted speed limit and whether Gilchrist had a sufficient opportunity to take evasive action to avoid the accident. Even assuming, arguendo, that Gilchrist was exceeding the speed limit by five miles per hour, as alleged by plaintiff, we conclude that “there is no evidence that this excess speed was a proximate cause of the accident” (Lucksinger v M.T. Unloading Servs., 280 AD2d 741, 742). Furthermore, “it is apparent that the accident occurred within a matter of seconds and that there simply was not sufficient time for [Gilchrist] to take evasive action” (Wilke v Price, 221 AD2d 846, 847; see Zadins, 300 AD2d 1111). We further conclude that plaintiff failed to offer proof in admissible form that Gilchrist could have avoided the collision (see Centofanti v Cassidy, 265 AD2d 830, lv denied 94 NY2d 762). We would therefore reverse the order insofar as appealed from, grant the cross motion of Gilchrist and dismiss the complaint against her. Present — Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.